Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed REMARKS have been fully considered but they are not persuasive.
Applicants basically argue that the prior art of record fails to teach “a placement of pattern-to-design alignment targets in one of a plurality of blocks in an image frame of a die using a design file.”  Specifically, the Huang does not teach the use of a design file or a design-guided system, and does not teach pattern-to-design alignment targets biased using a design file.  Also, the Chen reference suggests using a design file instead of images, does not teach of suggest placement of pattern-to-design alignment targets using a design file.
Examiner respectfully disagrees, because previously cited Kulkarni et al. teach aligning data acquired by an inspection system for alignment sites (a placement of pattern-to-design alignment targets) on a wafer with data for the predetermined alignment sites, wherein the data for the predetermined alignment sites may include design data stored in a data structure such as a GDSII file (a design file), reading on the claimed “a placement of pattern-to-design alignment targets in one of a plurality of blocks in an image frame of a die using a design file,” (see paragraph 108).
.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-9, 14, 15, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. (US 2019/0318471 A1) and Kulkarni et al. (US 2007/0230770 A1), in view of Volk et al. (US 2005/004774 A1), and in further view of Kotaki et al. (US 2011/0285839 A1).
Consider claims 1 and 8, Chen et al. show and disclose a method {A non-transitory computer readable medium storing a program configured to instruct a processor to execute the method of claim 1} comprising: receiving a hotspot location at a processor (the processor 130 of the defect detecting system 100 extracts a plurality of 
However, Chen et al. fail to specifically disclose a placement of pattern-to-design alignment targets in one of a plurality of blocks in an image frame of a die using a design file such that the pattern-to-design alignment targets5; and evaluating, using the processor, the pattern-to-design alignment targets for repetitive patterns.
In the same field of endeavor, Kulkarni et al. show and disclose a placement of pattern-to-design alignment targets in one of a plurality of blocks in an image frame of a die using a design file such that the pattern-to-design alignment targets (aligning data acquired by an inspection system for alignment sites on a wafer with data for the predetermined alignment sites; the data for the predetermined alignment sites may include design data stored in a data structure such as a GDSII file or other standard machine-readable file formats [paragraphs 108, 140])5; and evaluating, using the processor, the pattern-to-design alignment targets for repetitive patterns (a wafer may include a plurality of dies, each having repeatable patterned features; Repeater analysis 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use design data from a file for wafer alignment sites as taught by Kulkarni et al. in the system of Chen et al., in order to detect any hot spot defects on a wafer.
However, Chen et al., as modified by Kulkarni et al., fail to specifically disclose biasing, using the processor, a placement of pattern-to-design alignment targets such that the pattern-to-design alignment targets include the hotspot location in one of the pattern-to-design alignment targets.
In the same field of endeavor, Volk et al. show and disclose biasing, using the processor, a placement of pattern-to-design alignment targets such that the pattern-to-design alignment targets include the hotspot location in one of the pattern-to-design alignment targets (Determining the placement of the pattern may include laterally translating the pattern, rotating the pattern, scaling the pattern, or any combination thereof; determining the placement of the pattern may include determining the placement of the critical portions of the pattern with respect to locations of defects on the specimen [paragraph 126]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust a pattern based on overlapping a defect location as taught by Volk et al. in the system of Chen et al., as modified by Kulkarni et al., in order to inspect a wafer for defects.

In the same field of endeavor, Kotaki et al. show and disclose wherein the biasing includes moving at least one of the pattern-to-design alignment targets from one of the blocks without the hotspot location to one of the blocks with the hotspot location (move the stage in accordance with the defect position information stored in the recipe file, a nondefective reference pattern will come into a field of view of the SEM; reference pattern refers to a region in which the same circuit pattern as that of a defective section is formed and no defects are present; next the stage is further moved on the basis of the stored defect position information in the recipe file of the storage unit 116 so that a target defect on the wafer 106 comes into an imaging field of view of the SEM, and then a low-magnification defect image 302 is acquired by low-magnification imaging;  extracted image is next used as a searching template 305, then a pattern-matching program stored in a pattern-matching block 1144 of the program memory 114 is executed with the searching template 305 and low-magnification defect image 302 as inputs [paragraphs 56-59]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to move the reference patterns between areas without defects and those with a target defect Volk et al. taught by Kotaki et al. in the system of Chen et al. and Kulkarni et al., as modified by Huang, in order to observe defects using imaging.
claim 2, and as applied to claim 1 above, Chen et al. show and disclose the claimed invention except wherein the blocks are regularly-sized.
In the same field of endeavor, Kulkarni et al. show and disclose wherein the blocks are regularly-sized (reference wafer 250 includes a number of dies [(0,0), (0,1) .  . . (4,2)], one of which (e.g., die (2,2)) is designated as the standard reference die [fig. 5, fig.9, paragraph 140]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to inspect wafers by individual dies as taught by Kulkarni et al. in the system of Chen et al., in order to detect any hot spot defects on a wafer.
Consider claims 4 and 9, and as applied to claim 1 above, Chen et al. show and disclose the claimed invention except wherein the evaluating includes: generating, using the processor, X and Y projections on the image frame; sampling, using the processor, a plurality of points with a highest gradient in both X and Y; creating, using the processor, target locations at a cross-section of the points; and15 evaluating, using the processor, uniqueness of the points.
In the same field of endeavor, Kulkarni et al. show and disclose wherein the evaluating includes: generating, using the processor, X and Y projections on the image frame (Once the alignment target is located in the run time image, x and y projections of the bounding box of the target may be determined [paragraph 262]); sampling, using the processor, a plurality of points with a highest gradient in both X and Y; creating, using the processor, target locations at a cross-section of the points (Processing the frames may include determining the x and y gradients of features in the frames and selecting 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide X and Y projections of the images of targets and determine uniqueness as taught by Kulkarni et al. in the system of Chen et al., in order to detect any hot spot defects on a wafer.
Consider claim 7, the combination of Chen et al. and Kulkarni et al., as modified by Volk et al. and Kotaki et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Chen et al. further disclose wherein all the pattern-to-design alignment targets include a hotspot (for each group, the location of each hot spot shall be centered on a location where the corresponding defect is most likely to occur and the size of the hot spot shall be equal to or less than one inspection pixel size [paragraph 26]).
Consider claim 14, Chen et al. show and disclose a system comprising: a stage that holds a wafer ([abstract, fig.1]); and a processor, wherein the processor is configured to: 20receive a hotspot location (the processor 130 of the defect detecting system 100 extracts a plurality of hot spots from a design of a semiconductor product to define a hot spot map comprising a plurality of hot spot groups [paragraph 24]); bias 
However, Chen et al. fail to specifically disclose a placement of pattern-to-design alignment targets in one of a plurality of blocks in an image frame of a die of the wafer using a design file such that the pattern-to-design alignment targets include the hotspot location; and evaluate the pattern-to-design alignment targets for repetitive patterns.
In the same field of endeavor, Kulkarni et al. show and disclose placement of pattern-to-design alignment targets in one of a plurality of blocks in an image frame of a die of the wafer using a design file such that the pattern-to-design alignment targets include the hotspot location (aligning data acquired by an inspection system for alignment sites on a wafer with data for the predetermined alignment sites; the data for the predetermined alignment sites may include design data stored in a data structure such as a GDSII file or other standard machine-readable file formats [paragraphs 108, 140])5; and evaluate the pattern-to-design alignment targets for repetitive patterns (a wafer may include a plurality of dies, each having repeatable patterned features; Repeater analysis performed on original inspection results for the wafer may then be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use design data from a file for wafer alignment sites as taught by Kulkarni et al. in the system of Chen et al., in order to detect any hot spot defects on a wafer.
However, Chen et al., as modified by Kulkarni et al., fail to specifically disclose 17an electron beam source that directs an electron beam at the wafer; a detector configured to receive the electron beam reflected from the wafer; and a processor in electron communication with the detector; bias a placement of pattern-to-design alignment targets such that the pattern-to-design alignment targets include the hotspot location in one of the pattern-to-design alignment targets.
In the same field of endeavor, Volk et al. show and disclose an electron beam source that directs an electron beam at the wafer; a detector configured to receive the electron beam reflected from the wafer; and a processor in electron communication with the detector (the wafer may be inspected by detecting light specularly reflected from the wafer. In addition, the wafer may be inspected using optical techniques or non-optical techniques such as an e -beam inspection technique [fig. 2, paragraph 64]); bias a placement of pattern-to-design alignment targets such that the pattern-to-design alignment targets include the hotspot location in one of the pattern-to-design alignment targets (Determining the placement of the pattern may include laterally translating the pattern, rotating the pattern, scaling the pattern, or any combination thereof; determining the placement of the pattern may include determining the placement of the critical 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust a pattern based on overlapping a defect location as taught by Volk et al. in the system of Chen et al., as modified by Kulkarni et al., in order to inspect a wafer for defects.
However, the combination of Chen et al. and Kulkarni et al., as modified by Volk et al., fail to specifically disclose wherein the bias includes moving at least one of the pattern-to-design alignment targets from one of the blocks without the hotspot location to one of the blocks with the hotspot location.
In the same field of endeavor, Kotaki et al. show and disclose wherein the bias includes moving at least one of the pattern-to-design alignment targets from one of the blocks without the hotspot location to one of the blocks with the hotspot location (move the stage in accordance with the defect position information stored in the recipe file, a nondefective reference pattern will come into a field of view of the SEM; reference pattern refers to a region in which the same circuit pattern as that of a defective section is formed and no defects are present; next the stage is further moved on the basis of the stored defect position information in the recipe file of the storage unit 116 so that a target defect on the wafer 106 comes into an imaging field of view of the SEM, and then a low-magnification defect image 302 is acquired by low-magnification imaging;  extracted image is next used as a searching template 305, then a pattern-matching program stored in a pattern-matching block 1144 of the program memory 114 is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to move the reference patterns between areas without defects and those with a target defect Volk et al. taught by Kotaki et al. in the system of Chen et al. and Kulkarni et al., as modified by Huang, in order to observe defects using imaging.
Consider claim 15, and as applied to claim 14 above, Chen et al. show and disclose the claimed invention except wherein the blocks are regularly-sized25.
In the same field of endeavor, Kulkarni et al. show and disclose wherein the blocks are regularly-sized (reference wafer 250 includes a number of dies [(0,0), (0,1) .  . . (4,2)], one of which (e.g., die (2,2)) is designated as the standard reference die [fig. 5, fig.9, paragraph 140]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to inspect wafers by individual dies as taught by Kulkarni et al. in the system of Chen et al., in order to detect any hot spot defects on a wafer.
Consider claim 17, and as applied to claim 14 above, Chen et al. show and disclose the claimed invention except wherein evaluating the pattern-to-design alignment targets for the repetitive patterns includes: generating X and Y projections on the image frame; sampling a plurality of points with a highest gradient in both X and Y;5 creating target locations at a cross-section of the points; and evaluating uniqueness of the points.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide X and Y projections of the images of targets and determine uniqueness as taught by Kulkarni et al. in the system of Chen et al., in order to detect any hot spot defects on a wafer.
Consider claim 20, the combination of Chen et al. and Kulkarni et al., as modified by Volk et al. and Kotaki et al., shows and discloses the claimed invention as applied to claim 14 above, and in addition, Chen et al. further disclose w wherein all the pattern-to-design alignment targets include a hotspot (for each group, the location of each hot spot shall be centered on a location where the corresponding defect is most 
Consider claims 21 and 22, and as applied to claims 1 and 14 above, respectively, Chen et al. show and disclose the claimed invention except wherein the hotspot location is in a hotspot care area location file.
In the same field of endeavor, Kulkarni et al. show and disclose wherein the hotspot location is in a hotspot care area location file (the position of the inspection data may be determined only for inspection data acquired for care areas on the wafer [paragraphs 116, 166]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide data for care areas as taught by Kulkarni et al. in the system of Chen et al., in order to detect any hot spot defects on a wafer.

Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. (US 2019/0318471 A1) and Kulkarni et al. (US 2007/0230770 A1), in view of Volk et al. (US 2005/004774 A1) and Kotaki et al. (US 2011/0285839 A1), and in further view of Huang (US 2014/0270475 A1).
Consider claim 5, and as applied to claim 4 above, the combination of Chen et al. ad Kulkarni et al., as modified by Volk et al. and Kotaki et al., shows and discloses the claimed invention except wherein the points are not unique, and wherein the method further comprises filtering the image frame with adaptive Fourier filtering using the processor.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide filtering of patterned features as taught by Huang in the system of Chen et al. and Huang, as modified by Volk et al. and Kotaki et al., in order to detect any hot spot defects on a wafer.
Consider claim 6, and as applied to claim 5 above, combination of Chen et al. ad Kulkarni et al., as modified by Volk et al. and Kotaki et al., shows and discloses the claimed invention except further comprising selecting, using the processor, the points with maximum intensity as the pattern-to-design alignment targets.
In the same field of endeavor, Huang shows and discloses further comprising selecting, using the processor, the points with maximum intensity as the pattern-to-design alignment targets (Inspection algorithms generally compare the intensity of target pixels to the intensity of reference pixels [paragraph 18]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine intensity of pixels as taught by Huang in the system of Chen et al. and Huang, as 
Consider claim 18, and as applied to claim 17 above, the combination of Chen et al. ad Kulkarni et al., as modified by Volk et al. and Kotaki et al., shows and discloses the claimed invention except wherein the points are not unique, and wherein the processor is further configured to filter the image frame with adaptive Fourier filtering.
In the same field of endeavor, Huang shows and discloses wherein the points are not unique, and wherein the processor is further configured to filter the image frame with adaptive Fourier filtering (repeating patterned features may be present in the array region, but the DF inspection system may be configured to eliminate the signals or data from the repeating patterned features using either optical means (e.g., a Fourier or spatial filter) [paragraph 47]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide filtering of patterned features as taught by Huang in the system of Chen et al. and Huang, as modified by Volk et al. and Kotaki et al., in order to detect any hot spot defects on a wafer.
Consider claim 19, and as applied to claim 18 above, the combination of Chen et al. ad Kulkarni et al., as modified by Volk et al. and Kotaki et al., shows and discloses the claimed invention except wherein the processor is further configured to select the points with10 maximum intensity as the pattern-to-design alignment targets.
In the same field of endeavor, Huang shows and discloses wherein the processor is further configured to select the points with10 maximum intensity as the pattern-to-design 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine intensity of pixels as taught by Huang in the system of Chen et al. and Huang, as modified by Volk et al. and Kotaki et al., in order to detect any hot spot defects in a die on a wafer.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. (US 2019/0318471 A1), Kulkarni et al. (US 2007/0230770 A1), and Volk et al. (US 2005/004774 A1), in view of Kotaki et al. (US 2011/0285839 A1) and Huang (US 2014/0270475 A1), and in further view of Kuchii et al. (US 2007/0071304 A1).
Consider claims 3 and 16, and as applied to claims 2 and 15 above, respectively, the combination of Chen et al., Kulkarni et al. and Volk et al., as modified by Kotaki et al. and Huang, shows and discloses the claimed invention except wherein the image frame is divided into twenty-five of the regularly-10 sized blocks.
In the same field of endeavor, Kuchii et al. show and disclose wherein the image frame is divided into twenty-five of the regularly-10 sized blocks (The inspection image 20 can be divided, for example, into blocks each 5 pixels wide and 5 pixels high [fig. 8, paragraph 127]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to divide an image .


Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAIME M HOLLIDAY/Examiner, Art Unit 2641